DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 7 and 9-12 are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2019 and 10/29/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Preston on 05/20/2022.
The application has been amended as follows: 
Re-claim 7, Replace claim 7 with the following:
--“ 7: A motor comprising: a rotor including: a rotating shaft extending along a center axis; a cylindrical rotor core provided outside the rotating shaft in a radial direction; and two discoid weight plates provided at two ends of the cylindrical rotor core in an axial direction; and a stator opposing the rotor in the radial direction; wherein a radius of each of the weight plates is smaller than a radius of the rotor core; and a difference between the radius of the rotor core and the radius of each of the weight plates is larger than an air gap between an outside of the rotor core in the radial direction and an inside of the stator in the radial direction wherein magnetic insulation sheets between the weight plates and the rotor core; wherein a radius A of the rotor core, a radius B of each of the weight plates, a height h3 of each of the weight plates in the axial direction, a height h2 of each magnetic insulation sheet in the axial direction, and the air gap g satisfy:  
    PNG
    media_image1.png
    70
    200
    media_image1.png
    Greyscale
 while   h3>h2.”--

Claim 8 (Canceled).
Change dependency of claims 9 and 10 from dependency on cancelled claim 8 to depend from new claim 7.   In Both claims 9 and 10 line 1 :Replace the number “8” with the number “7“. 

Allowable Subject Matter
Claims 7, 9-12 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 7 recites, inter alia, “Claim 7 (new): A motor comprising: a rotor including: a rotating shaft extending along a center axis; a cylindrical rotor core provided outside the rotating shaft in a radial direction; and two discoid weight plates provided at two ends of the cylindrical rotor core in an axial direction; and a stator opposing the rotor in the radial direction; wherein a radius of each of the weight plates is smaller than a radius of the rotor core; and a difference between the radius of the rotor core and the radius of each of the weight plates is larger than an air gap between an outside of the rotor core in the radial direction and an inside of the stator in the radial direction wherein magnetic insulation sheets between the weight plates and the rotor core; wherein a radius A of the rotor core, a radius B of each of the weight plates, a height h3 of each of the weight plates in the axial direction, a height h2 of each magnetic insulation sheet in the axial direction, and the air gap g satisfy:  
    PNG
    media_image1.png
    70
    200
    media_image1.png
    Greyscale
 while   h3>h2.  is satisfied (annotated Fig.5).
 

    PNG
    media_image2.png
    445
    782
    media_image2.png
    Greyscale

	Closest prior art    Saitou (US PG Pub 20140152141, UP2005304177 (Tomihiro),  or JP2012235652 (Yoshinari)  or Shingo (JP2009136090 combination teach a motor with rotor and weight plates at two ends, however they fail to teach the combination of ratios and dimensions and radiuses disclosed by claim 7,  they fail to satisfy the ratio in claim 1, the prior art of record fail to teach the combination  of claim 17in whole.  

    PNG
    media_image3.png
    440
    260
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    204
    227
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    344
    206
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    731
    413
    media_image6.png
    Greyscale
 
    PNG
    media_image3.png
    440
    260
    media_image3.png
    Greyscale

 None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 7 Inter alia, “A motor comprising: a rotor including: a rotating shaft extending along a center axis; a cylindrical rotor core provided outside the rotating shaft in a radial direction; and two discoid weight plates provided at two ends of the cylindrical rotor core in an axial direction; and a stator opposing the rotor in the radial direction; wherein a radius of each of the weight plates is smaller than a radius of the rotor core; and a difference between the radius of the rotor core and the radius of each of the weight plates is larger than an air gap between an outside of the rotor core in the radial direction and an inside of the stator in the radial direction wherein magnetic insulation sheets between the weight plates and the rotor core; wherein a radius A of the rotor core, a radius B of each of the weight plates, a height h3 of each of the weight plates in the axial direction, a height h2 of each magnetic insulation sheet in the axial direction, and the air gap g satisfy:  
    PNG
    media_image1.png
    70
    200
    media_image1.png
    Greyscale
 while   h3>h2 “. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 9-12 are allowed based on dependency from allowable claim 7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834